!R?~~A~oRNEYGENE~
                               OF TEXAS



Honorable,Georgt H. Shtppwd
Comptrol'lerbf Public Aaeounts
Austin, T4xas

Bear sir:                        Opinion No. O-3261,
                                 Re: Whether Federal Land Bank may pay
                                      taxes assessed against particular
                                      piece of land, the same having
                                      been reduced to judgment, anI the
                                      judgment also foreclosingother
                                      taxes on different Landis.
                Wt have pour letter of March 11, 1941, accompatiiedby
oorrtepond4n44 betw44n y~%,and ii.&. Hutson, Tax Ames&or and Coll4cto.r
 of Trinity Cowlt .and ,tit$re'alao,
                                   bcU&attached copy,o,fa.judgment;
rtidertd  w f#xeE'&r%tt Sourt of~flWn%tyCounty at.the~Xazx?h   Tcno ~"
*,1%36,'inCa~s~,~o.,3914~~~itp~t~qtatt OP ,%a& tr.~mdley.V&rner, !in
 that judgement#orec;losure~In b&half of .theState was ordered upon
 several different tracts or parcels of land for taxes delinquent for'
 the years 1930 to 1934, Inclusive. The Federal La& Bank has a lien
 on a particular80 acres out of the A.L. Slawson Sxzrveyan8 desires
 to pay the tax48 due and ordered foreclosed against that,particular
 tract, withoutpaying the taxes ordered foreclosedon the other pieces
 OS property +witioned in thadudgment. You request our opindon as to,
 whether the plsnkshould be'permittsdto make such peyme$$. We assu1k4
 from th4 coxkwpondence  that no ordtr af Bale has issued and that an
abstr,act.:ogthe judgg4nthas    not been Filed,

               At our reqti@styou have obt~ainedfor us a copy of the
petitioriin'iaid ~&NBS NO, 19x4.   Lf the ~judgmentitself doe8 not m8b
it clew2 that said 80 sure tract was separatelyassessed for the tares
due against It for the years Pn question, a reading of the petition
itself dispels any doubt on~that saoPc. It clearly appaara theref%?om
that all of the tFacts desclrlbedin the judgmentwere not assessed in
solid0 or as a single whole but that the tract ln uuestbdn was SepaFatelY
assessed from any of the other tracts. Such ""QQ.yt       t%;;nn&mBd
powerless, even if It hac~so attempted, to fix a
order It sold for taxes  assessed agaabnstthe other lands State Etg,
Carp, V. Ludwig, 48 S,#, (2) 950; Davis v. West,‘5  S.W. 12). 879; Rlchey
v. Ibtrr, 249 S.W. 172.  We accordingly answer your question  in the
affirmative.
              You also sent us copy of a judgment rendered by the same
court in Cause No. 1943, styled State of Texas v. W.G. Magee, land sub-
mltted a similar question regarding It. We did not request a copy of
the petition In that case, feeling that our answer to your question in
regard to cause Alo.1914 would be a sufficientguide for th? Tax Assessor
.    ..-


Honorable ffeorge H. Sheppard,            page 2                        O-3261



end Oolleetor,        Ii thwt        Z8 any aubet+ntisl difference in the two pro-
UiWd~8       yoiimaJr   cibt&%Wf~F      ii% ti’aap~ Of tht getition and wt ori31 be
&%d    to   advi.863  YOU Z%m           &USN    HO,   1943.
                                               Yours verg truly
                                               ATTORNEY CtENESAL OF TEXAS

                                               By a/ Glenn ii.Lewis
                                                     Gknn R. Lewis
                                                      Assistant

GRL:js:wc

APPROVED APR 16, 1941
s/ Grover Sellers
FIRST A@ISTANT
ATTGRHEY GENERAL